         Case 1:18-cv-12643-RWZ Document 36 Filed 02/05/19 Page 1 of 8



                             UNITED STATES DISTRICT COURT
                                 DISTRICT OF MASSACHUSETTS


                              CIVIL ACTION NO. 18-12643-RWZ


                        AGERO ADMINISTRATIVE SERVICE CORP.

                                              v.

                                 FRANK CAMPOLO, et al.


                                           ORDER

                                      February 4, 2019

ZOBEL, S.D.J.
       Plaintiff Agero Administrative Service Corp. (“Agero”) filed suit against Frank

Campolo, its former Vice President of Sales, and Road America Motor Club, Inc.

(“Road America”), Campolo’s current employer. The complaint asserts several claims

related to both Campolo’s alleged breach of his employment agreement with plaintiff

and his current employment with Road America.

       Plaintiff seeks an injunction prohibiting Campolo from working for Road America,

soliciting plaintiff’s customers, and using or disclosing any of plaintiff’s confidential

information or goodwill. Plaintiff also seeks to enjoin Road America from using

plaintiff’s confidential information or goodwill. The motion (Docket # 1-1) is allowed in

part and denied in part.

I.     Factual Background


       Agero and Road America both contract with various companies, including

insurance carriers and car manufacturers, to provide towing services and roadside
          Case 1:18-cv-12643-RWZ Document 36 Filed 02/05/19 Page 2 of 8



assistance to consumers. Campolo began working for Agero in 2004. Thereafter, he

executed an employment agreement that includes three provisions relevant to the

instant dispute: (1) a confidentiality provision; (2) a customer non-solicitation provision;

and (3) a non-compete provision. Docket # 1-1 at 51-56 (“Agreement”).1 On November

30, 2018, Campolo left his position as Agero’s Vice President of Sales and on,

December 3, 2018, he joined Road America as its Vice President of Sales.

II.     Legal Standard

        A preliminary injunction is an extraordinary remedy granted only if the movant

demonstrates “(1) a substantial likelihood of success on the merits; (2) a significant risk

of irreparable harm if the injunction is withheld; (3) a favorable balance of hardships;

and (4) a fit (or lack of friction) between the injunction and the public interest.” Nieves-

Marquez v. Puerto Rico, 353 F.3d 108, 120 (1st Cir. 2003). “The sine qua non of this

four-part inquiry is likelihood of success on the merits.” New Comm Wireless Servs.,

Inc. v. SprintCom, Inc., 287 F.3d 1, 9 (1st Cir. 2002).

        Under Massachusetts law,2 a restrictive covenant in an employment agreement

is enforceable “only if it is necessary to protect a legitimate business interest,

reasonably limited in time and space, and consonant with the public interest.”

Boulanger v. Dunkin' Donuts Inc., 442 Mass. 635, 639 (2004) (collecting cases).


         1        The parties agree that the Agreem ent, which Cam polo signed in April 2015 and
reaffirm ed in June 2015, is the operative contract.

        2       The Agreem ent contains a Massachusetts choice-of-law provision. However, because
the Agreem ent was executed prior to October 1, 2018, the Massachusetts Noncom petition Agreem ent Act
does not apply. Mass. Gen. Laws c. 149, § 24L.


                                                    2
            Case 1:18-cv-12643-RWZ Document 36 Filed 02/05/19 Page 3 of 8



Legitimate business interests include the protection of confidential information, goodwill,

and trade secrets. Id. at 641.

III.    Analysis


        A.      Likelihood of Success

        On the merits, the core issue before the court is the enforceability of the

customer non-solicitation provision and the non-compete provision. The parties do not

contest the confidentiality provision.


                1.       Customer Non-Solicitation Provision

                During the Restricted Period, [Campolo] will not directly or
                indirectly solicit, divert, take away, or attempt to divert or
                take away, from [Agero] any of the business or patronage of
                any of its actual or potential customers, clients, accounts,
                vendors, or suppliers with whom [Campolo] had material
                contact with or which whom [Campolo] had access to
                material Confidential Information regarding, or induce or
                attempt to induce any such customers, clients, accounts,
                vendors or suppliers to reduce the amount of business it
                does with [Agero].
Agreement at ¶ 3(c).3

        The “Restricted Period” is defined as a period of 12 months following the

termination of Campolo’s employment with Agero, which may be extended by a “period




        3
                  Rather than identify the Agreem ent’s m any gram m atical errors and m uddy m eanings with
“[sic],” the Agreem ent’s text is quoted verbatim .


                                                     3
          Case 1:18-cv-12643-RWZ Document 36 Filed 02/05/19 Page 4 of 8



of time equal to any period in which [Campolo] is in breach” of certain covenants.4

Agreement at ¶ 3(a)(i).

        Thus, the provision prevents Campolo from soliciting two categories of Agero’s

“actual or potential customers, clients, accounts, vendors, or suppliers”: (1) those with

whom Campolo had “material contact”; and (2) those regarding whom Campolo had

“access to material Confidential Information.” Id. at ¶ 3(c).

        Because Section 3(c) contains a 12-month temporal limit and only applies to a

subset of customers, I am persuaded that the covenant is reasonably tailored to

protect plaintiff’s legitimate business interests. Putting aside the parties’ disagreement

regarding the extent of Campolo’s client interaction after closing a sale, Campolo

undisputedly interacted with and solicited customers on behalf of Agero during his

lengthy employment. Plaintiff has a cognizable interest in preventing Campolo from

usurping its goodwill and this interest is particularly strong during the 12 months

following his resignation and with respect to customers with whom Campolo had

material contact or regarding whom he had access to certain sensitive information.

Plaintiff is therefore likely to prove that the customer non-solicitation is valid and

enforceable.

                2.      Non-Compete Provision




         4      Aside from the non-com petition agreem ent which is addressed below, plaintiff does not
allege that Cam polo has violated these triggering provisions. Therefore, the court need not consider
whether a tem poral extension of the Restricted Period would be reasonable.


                                                    4
            Case 1:18-cv-12643-RWZ Document 36 Filed 02/05/19 Page 5 of 8



                 [For the Restricted Period, Campolo] will not directly or
                 indirectly, for his/her own account, or in any capacity on
                 behalf of any other third person or entity, whether as an
                 owner, officer, director, employee, partner, joint venture,
                 consultant, investor, lender or otherwise, engage or assist
                 others to engage, in whole or in part in any business that is
                 in direct competition with [Agero] (which includes current or
                 planned activities of [Agero]), in a business unit or area in
                 which [Campolo] participated in on behalf of [Agero] (either
                 directly or through his/her supervision or assistance of
                 others) or in an area in which [Campolo] had access to
                 Confidential Information ....
Agreement at ¶ 3(a)(i).5

        Although the non-compete provision is similarly limited to a period of 12 months,

it lacks a geographic limit and is far-reaching. Plaintiff concedes that its enforcement

would prevent Campolo from working in the entire U.S. industry of roadside assistance

services sales to insurance carriers.6

        Particularly because non-compete provisions are only enforceable to the extent

necessary to protect legitimate business interests, plaintiff has not met its burden to

show that it will likely prove that this covenant is enforceable. The confidentiality

provision and the customer non-solicitation provision protect plaintiff’s interests such

that enforcement of the non-compete at this stage would only protect plaintiff from

“ordinary competition.” Marine Contractors Co. v. Hurley, 310 N.E.2d 915, 920 (Mass.

1974) (explaining that ordinary competition is not a recognized business interest

supporting enforceability under Massachusetts law).
        5
                 See supra, note 4.

        6         Notably, it is not clear that the provision is written to cover only the United States. See
Agreem ent at ¶ 3(a)(i) (“[T]he Individual will not … engage … in a business unit or area in which the
Individual participated in on behalf of the Com pany”).


                                                       5
            Case 1:18-cv-12643-RWZ Document 36 Filed 02/05/19 Page 6 of 8



                         i.       Material Change Doctrine

        Also counseling against an injunction enforcing the non-compete is the sharp

factual dispute regarding alleged changes in Campolo’s employment at Agero prior to

his departure. Under Massachusetts law, a material change in the terms of

employment may void previously executed restrictive covenants. See KNF & T

Staffing, Inc. v. Muller, No. SUCV201303676BLS1, 2013 WL 7018645, at *3 n.4 (Mass.

Super. Oct. 24, 2013) (collecting cases).

        Defendants argue that, in the past two years, Agero changed Campolo’s

compensation plan and Agero’s sales management structure, which caused a 50%

decrease in Campolo’s overall compensation. Before the court are several competing

affidavits, each of which purports to explain these changes and the compensation

decrease. See Docket ## 11-1; 9-1; 24-1 (Affidavits of Frank Campolo); Docket ## 12-

3; 14-1 (Affidavits of Catherine Orrico).

        Assuming, arguendo, that the enforceability of the non-compete provision hinges

on whether there was a material change in Campolo’s employment terms, significant

fact issues remain that cannot be decided at this stage. See Rohm & Haas Elec.

Materials, LLC v. Elec. Circuits Supplies, Inc., 759 F. Supp. 2d 110, 125 n.107 (D.

Mass. 2010) (“[W]hen courts are faced with affidavits at odds and must make a

credibility determination between them, courts generally do not issue a preliminary

injunction, but rather leave the issue for a jury to resolve.”).7

        7
                Sim ilarly, resolution of the parties’ latest dispute as to Cam polo’s alleged access and/or
deletion of Agero files is im proper at this stage. See Docket ## 25, 27, 28, 29.


                                                      6
        Case 1:18-cv-12643-RWZ Document 36 Filed 02/05/19 Page 7 of 8



       B.     Non-Merits Factors

       The remaining preliminary injunction factors also support the conclusion that an

injunction should issue with respect to the non-solicitation provision, but not the non-

compete provision.

       Plaintiff has demonstrated a sufficient risk of irreparable harm to justify an

injunction enforcing the non-solicitation clause. But with the non-solicitation intact, the

risk of harm resulting from Campolo’s continued employment with Road America is

slight. Furthermore, both defendants have repeatedly acknowledged the validity of the

confidentiality provision and have affirmed their intent to abide by it. See Docket ## 9

at 3-4; 11 at 17-18; 29 at 2. This contractual obligation further mitigates any potential

harm to plaintiff. Plaintiff’s mere speculation that Campolo will use Agero’s confidential

information to unfairly compete does not establish irreparable harm.

       The balance of the hardships analysis also tips in plaintiff’s favor with respect to

the non-solicitation provision. However, with the non-solicitation and confidential

information provisions in place, enforcement of the broad non-compete would impose a

disproportionate burden on Campolo. He would lose his current employment and,

during the prohibited period, he could not do any work in the industry in which he has

been engaged for over a decade. The record does not show the likelihood of significant

losses by plaintiff from Campolo’s competition.




                                             7
          Case 1:18-cv-12643-RWZ Document 36 Filed 02/05/19 Page 8 of 8



      Finally, the public interest is served by enforcing reasonable restrictive

covenants, which, for reasons already articulated, include the customer non-solicitation

provision but not the non-compete clause.

IV.   Conclusion


      Plaintiff’s motion (Docket # 1-1) is therefore allowed in so far as it seeks a

preliminary injunction with respect to the customer non-solicitation provision and is

denied with respect to the non-compete provision.

      The parties shall jointly file within seven days a preliminary injunction as set forth

herein.



      _____February 4, 2019_______               _______/s/Rya W. Zobel___________
                  DATE                                         RYA W . ZOBEL

                                                 SENIOR UNITED STATES DISTRICT JUDGE




                                             8
